Case: 19-60140      Document: 00515271447         Page: 1    Date Filed: 01/14/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 19-60140
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       January 14, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

ERIK IVAN BETANCOURT OLGUIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:18-CR-30-1


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Erik Ivan Betancourt Olguin appeals his guilty plea conviction for
conspiracy to possess with the intent to distribute 500 grams or more of
methamphetamine.          The district court sentenced him to 330 months of
imprisonment and five years of supervised release. He contends that the
district court abused its discretion by denying his motion to withdraw his
guilty plea and that defense counsel provided ineffective assistance.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60140     Document: 00515271447       Page: 2   Date Filed: 01/14/2020


                                   No. 19-60140

      We review a district court’s denial of a motion to withdraw a guilty plea
for abuse of discretion. United States v. McKnight, 570 F.3d 641, 645 (5th Cir.
2009). “[A] district court abuses its discretion if it bases its decision on an error
of law or a clearly erroneous assessment of the evidence.”           Id.   (internal
quotation marks and citation omitted).
      Of the factors that we have held that a district court should consider in
ruling on a motion to withdraw a guilty plea, see United States v. Carr, 740
F.2d 339, 344 (5th Cir. 1984), Olguin challenges only the district court’s finding
that his guilty plea was knowing and voluntary. We find that the district court
did not clearly err in crediting Olguin’s sworn statements at rearraignment,
which were made under oath and “carry a strong presumption of verity,”
McKnight, 570 F.3d at 649 (internal quotation marks and citation omitted),
over his contradictory, inconsistent, and unsworn allegations set forth in his
motion to withdraw his plea, see United States v. Brewster, 137 F.3d 853, 858
(5th Cir. 1998). Consequently, the district court did not clearly err in finding
that Olguin’s guilty plea was knowing and voluntary, see McKnight, 570 F.3d
at 647-48 & n.2, and did not abuse its discretion in denying Olguin’s motion,
see id. at 645.
      The record is not sufficiently developed to allow us to make a fair
evaluation of Olguin’s claim of ineffective assistance of counsel; we therefore
decline to consider the claim without prejudice to collateral review. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014); McKnight, 570 F.3d at 648.
      AFFIRMED.




                                         2